Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed on 04/08/22 have been entered and fully considered, but they are not found convincing. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1 and 17, applicant argues the claim as amended are not taught by the immediate prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing, however, upon further search and consideration, the newly discovered prior art document(s), referenced in the updated rejection below, teaches the limitations as claimed. Please see below for full rejection. Accordingly, applicant’s amendments have necessitated the new grounds of rejection set forth and this action is made final.

35 USC § 112 (b)
With regards to the 35 USC § 112 (b) claim rejection of claim(s) 17-18, applicant argues the claims as amended are definite and for at least those reasons the claims should not be rejected under 35 USC § 112 (b). Applicant’s remarks and amendments have been fully considered and are persuasive. The claim rejection under 35 USC § 112 (b) with regards to claim(s) 18 is withdrawn. The office action disclosed claims 17 and 18 contained the limitation “the infrared image” and claim 18 was corrected by applicant to avoid the antecedent basis issues, however, examiner had meant to direct the rejection towards claims 15 and 18 and the inclusion of claim 17 was a typographical error. The corrected rejection with regards to claim 15 is noted below. 
< Remainder of Page Left Intentionally Blank >



	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the predetermined object".  There is insufficient antecedent basis for this limitation in the claim. Claims 4-16 do not cure the deficiencies of claim 1 and therefore rejected for similar reasons. Examiner recommends the amendment to either satisfy the antecedent basis for the limitation or recite “the human” as amended.
Claims 15 recites the limitation "the infrared image". There is insufficient antecedent basis for this limitation in the claim. Note: the office action disclosed claims 17 and 18 contained the limitation “the infrared image” and claim 18 was corrected by applicant to avoid the antecedent basis issues, however, examiner had mean to direct the rejection towards claims 15 and 18 and the inclusion of claim 17 was a typographical error. 
< Remainder of Page Left Intentionally Blank >

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 15-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0333232 A1] in view of D2 [US 2013/0279750 A1] in view of D6 [US 2015/0146927 A1] in view of D7 [US 2013/0216094 A1] further in view of D8 [US 2016/0228040 A1].
Claim 1: An object detector, comprising:
a camera aligned to capture and output an optical image of a field of view; [D1, [0074]] D1 teaches the utilization of a camera as the one or more sensors. The sensor acquires image data associated with one or more objects that are proximate to the vehicle.

a microphone for detecting sounds in the field of view and outputting a signal reflecting a detected sound; [D1, [0074]] D1 teaches the utilization of a microphone as the one or more sensors. The sensor acquires image data associated with one or more objects that are proximate to the vehicle.

a motion sensor for detecting movement within the field of view and outputting a signal reflecting a detection of movement; and [D1, [0074]] D1 teaches the utilization of the motion sensors as the one or more sensors. The sensor acquires image data associated with one or more objects that are proximate to the vehicle.

a microcontroller coupled to the motion sensor, the camera, and the microphone that is programmed to locally make a binary decision limited to whether a human is present in the field of view after the motion detector detects movement in the field of view based upon the optical image and the signal reflecting the detected sound and to wirelessly output only the binary decision regarding whether the predetermined object is present or absent in the field of view without transmitting any data relating to the optical image or the signal reflecting a detected sounds. [D1, [0075, 0084-0085 and 00126-0127]] D1 teaches the object detected by the one or more sensors can be a pedestrian, a human. D1 teaches the information associated with the one ore more sensors of is utilized in making the determination of the object tin the environment, wherein the object is a pedestrian. D1 teaches the communications network for transmitting the data wirelessly and the implementation wherein the computing system can be in another location suitable for further processing the data. 

D1 teaches the camera, microphone and motion sensor information utilized in determination of the human present and the data capable of being transmitted, however, does not teach the determination of the human being present is determined as a binary decision, transmitted as a binary decision, and the “activation” of the system based upon the motion sensor. The limitations are taught as follows: [D6, [0003]] D6 teaches the input of the sensor data and analysis to output a binary decision as to whether the considered image segment includes an object. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1, wherein we have already determined the camera, microphone, and motion sensor information in order to determine a human is being present, with the teachings of D6, wherein the determination would be to utilize the analysis of D6 in order to simply determine the output as a binary decision as to whether the considered image data includes an object. One skilled in the art would have been motivated to modify D1 in this manner in order to include the simple substation of the determination step of D6 in order to determine the output as a binary decision based upon the presence of an object. 

D1 in view of D6 does not explicitly teach the battery power, sole transmission of the binary decision, and the activation based upon the motion sensor, however, the limitations are taught as follows: 

a battery coupled to the motion sensor, the camera, and the microphone and acting as a sole power source for the operation of the motion sensor, the camera, and the microphone; and [D2, [0046 - 0047]] D2 teaches the power source may include a rechargeable or non-rechargeable battery or an isolated power generation circuit to produce the operating power. 

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1 in view of D6, wherein we have already determined the camera, microphone, and motion sensor information in order to determine a human is being present by a binary decision, with the teachings of D2, wherein the power source for the system would include that of a battery. One skilled in the art would have been motivated to modify D1 in view of D6 in this manner in order to include the use of a particular power source, a sole battery.

D1 in view of D6 in view of D2 does not explicitly teach the analysis on whether a human is present or not is completed “after the motion detector detects movement in the field of view”, such as an activation mode or the sole transmission of the binary decision. The limitations are taught as follows: [D7, [0052]] [0052] D7 teaches activation of the sensor automatically in response to a motion sensor. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1 in view of D6 in view of D2, wherein we have already determined the camera, microphone, and motion sensor information in order to determine a human is being present by a binary decision powered by a battery, with the teachings of D7, wherein the activation automatically occurs upon the motion sensor being triggered. One skilled in the art would have been motivated to modify D1 in view of D6 in view of D2 in this manner in order to include the activation of the system upon motion detection in order to, for example, save battery.

D1 in view of D6 in view of D2 in view of D7, does not teach the sole transmission of binary data, however, the limitations are taught as follows: [D8, [0247]] D8 teaches the analysis of data and the determination of the even occurring in the format of a yes or no. The determination, as per applicants remarks, 04/08/22 see page 9, is a Yes or No decision. Thus, considered a binary decision. This data is transmitted wirelessly, alone, to a wireless device as a notification. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1 in view of D6 in view of D2 in view of D7, wherein we have already determined the camera, microphone, and motion sensor information in order to determine a human is being present by a binary decision powered by a battery while using battery saving techniques, with the teachings of D8, wherein the determination that is made, the binary determination, is wirelessly transmitted to a mobile device as the notification. One skilled in the art would have been motivated to modify D1 in view of D6 in view of D2 in view of D7 in this manner in order to include the ability to transfer the sole data without required usage of more power and bandwidth. The combination does not further provide and significant alterations to the system, but the addition of a module to transmit the data already determined. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 4: The object detector of claim 1, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view using a modified machine learning network to identify a foreground object in visible range camera images. [D1, [0021]] D1 teaches the machine learned model utilized in the association of the one or more objects for object detection and object tracking.

Claim 5: The object detector of claim 4, wherein the microcontroller is programmed to identify multiple foreground objects in a visible range camera image. [D1, [0005 and Claim 1]] D1 teaches the determination of one or more objects.

Claim 6: The object detector of claim 5, wherein the microcontroller is programmed to count the multiple foreground objects identified in a visible range camera image. [D1, [0005, 0137 and Claim 1]] D1 teaches the determination of one or more objects. D1 teaches the counting of the objects detected and objects being tracked.

Claim 15: The object detector of claim 1, wherein the microcontroller is programmed to make a final determination whether the predetermined object is in the field of view based on consideration of a first preliminary determination whether the predetermined object is in the field of view that is based upon the visible range image, consideration of a second preliminary determination whether the predetermined object is in the field of view that is based upon the infrared image, and a third preliminary determination whether the predetermined object is in the field of view based upon the signal reflecting the detected sound. Claim 15 is rejected for similar reasons as to those described in claim 1. Claim 15 recites the determination of an object being in the field of view dependent upon the determination of an object being present in the field of view. The claim does not specify the determination of the steps being taken together or separately in a specific order. The combination provides the ability of each of the sensing types to be utilized together and at least providing the determination by analyzing all the sensor data at once. It is noted, turning the calculation to be in a specific order with respect to the acquired data is not believed to be an inventive step.

Claim 16: The object detector of claim 15, wherein the microcontroller is programmed to make the final determination using a fusion algorithm that considers the first preliminary determination, the second preliminary determination, and the third preliminary determination. Claim 15 is rejected for similar reasons as to those described in claim 1 wherein a determination is made with respect to the presences of the object. [D1, [0096]] Further D1 teaches sensor data fusion in tracking.

Claim 17: Claim 17 is rejected for similar reasons as to those described in claim 1.

Claim 18: Claim 18 is rejected for similar reasons as to those described in claim 15 and 16. 

Claim 21: Claim 21 is rejected for similar reasons as to those described in claim 1. [D1, [0074]] D1 teaches the utilization of the motion sensors as the one or more sensors. The sensor acquires image data associated with one or more objects that are proximate to the vehicle. There are more than one objects and the motion sensor acquires data associated with each one.

Claim 22: An occupancy detection system, comprising: 
a plurality of object detectors as recited in claim 1; and Claim 1 discloses the multiple detectors used in object detection.

a central hub wireless connected to the plurality of object detectors configured to receive the binary decision limited to whether a human is present in the field of view from each of the plurality of object detectors and to make a global occupancy decision or a location enclosing the field of view. [D8, [0247]] D8 teaches the analysis of data and the data is transmitted wirelessly, alone, to a wireless device as a notification. There is a wireless transmitter connected to the detectors, as described in claim 1, which makes it capable to transmit the data wirelessly to another device. The decision, global occupancy, is the yes or no determination made. Examiner recommends detailing what the global decision entails as the spec is not read into the claims, [0060 and 0065] of applicants spec.
< Remainder of Page Left Intentionally Blank >
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0333232 A1] in view of D2 [US 2013/0279750 A1] in view of D6 [US 2015/0146927 A1] in view of D7 [US 2013/0216094 A1] in view of D8 [US 2016/0228040 A1], as described in claim 1, further in view of D5 [US 2017/0286830 A1].
Claim 8: The object detector of claim 1, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view using an embedded binarized neural network to process a thermal image. [D5, [0096]] D5 teaches the use of a trained neural network which could be optionally binarized in order to reduce the computational complexity to processed the acquired image. This would aid in the reduction of the computational power needed with respect to the previously acquired thermal image data. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, D2, D6, D7, and D8, as described in claim 3, with the teachings of D5, in which the analysis of the data to determine the object in the data is done by the binarized neural network. One skilled in the art would have been motivated to modify D1, D2, D6, D7, and D8 in this manner in order to processing techniques of D5 in which a neural network is utilized to process the specific acquired image data. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8. 

Claim 9: The object detector of claim 8, wherein the microcontroller is programmed to identify whether there are multiple predetermined objects in the field of view using an embedded binarized neural network to process a thermal image. Claim 9 is rejected for similar reasons as to those described in claim 5 and 8, wherein multiple objects are detected and the use of the binarized neural network to process the acquired data.

Claim 10: The object detector of claim 9, wherein the microcontroller is programmed to count the multiple foreground objects identified in the thermal image. [D1, [0005, 0025 and Claim 1]] D1 teaches the determination of one or more objects and the use of thermal sensors.
< Remainder of Page Left Intentionally Blank >
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0333232 A1] in view of D2 [US 2013/0279750 A1] in view of D6 [US 2015/0146927 A1] in view of D7 [US 2013/0216094 A1] in view of D8 [US 2016/0228040 A1], as described in claim 1, further in view of D3 [US 2017/0186291 A1].
Claim 11: The object detector of claim 1, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view based on the signal reflecting the detected sound. Claim 11 is rejected for similar reasons as to those described in claim 1, wherein the acquired data is within the field of view. Claim 11 does not explicitly teach the determination of the object based upon the detected sound, however, the limitations are taught as follows: [D3, [0048]] D3 teaches the sound utilized to determine the object of interest. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, D2, D6, D7, and D8, as described in claim 1, with the teachings of D3, wherein the sound information is used to detect the object of interest. One skilled in the art would have been motivated to modify D1, D2, D6, D7, and D8 in this manner in order to analyze the acquired data by the microphone with the processing of D3 in which the object is determined. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 11. 

Claim 12: The object detector of claim 11, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view by comparing an amount of energy in the signal reflecting the detected sound against a threshold. [D3, [0048]] D3 teaches a sound generating object must satisfy a sound energy threshold to be identified as an object of interest or a sound object. 

Claim 13: The object detector of claim 12, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view by extracting at least one feature from the signal reflecting the detected sound if the amount of energy in the signal exceeds the threshold. [D3, [0053]] D3 teaches when a pixel satisfies a sound energy threshold, above a level, the space it corresponds to may be identified in the acoustic image as an approximate location for a sound object.
< Remainder of Page Left Intentionally Blank >

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0333232 A1] in view of D2 [US 2013/0279750 A1] in view of D6 [US 2015/0146927 A1] in view of D7 [US 2013/0216094 A1] further in view of D8 [US 2016/0228040 A1] in view of D3 [US 2017/0186291 A1], as described in claim 11, further in view of D4 [US 2013/0272548 A1].
Claim 14: The object detector of claim 13, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view using mel frequency cepstral coefficients. [D4, [0065]] D3 teaches the acoustic features such as mel-frequency cepstral coefficients (MFCCs) as used in audio recognition to improve object recognition. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, D2, D6, D7, D8, and D3 as described in claim 11, with the teachings of D4, wherein the processing is done by use of the MFCCs in which the audio data is analyzed with the MFCCs to determine the object in the field of view. One skilled in the art would have been motivated to modify D1, D2, D6, D7, D8, and D3 in this manner in order to use the MFCCs to further analyze the data and determine the objects in the field of view. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 14. 
< Remainder of Page Left Intentionally Blank >
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661